UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 95-10047
                              No. 95-10076
                            Summary Calendar


                    UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,


                                 VERSUS


                    HECTOR ALFREDO MARTINEZ,

                                                         Defendant-Appellant.

                    *   *    *   *   *   *   *   *   *

                    UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                 VERSUS


                            JAIRO MARTINEZ,

                                                         Defendant-Appellant.




          Appeal from the United States District Court
               For the Northern District of Texas
                            (3:94-CR-043-R)


                              May 21, 1996


Before WIENER, PARKER and DENNIS, Circuit Judges.
Per curiam:*
     Appellants Jairo Martinez and Hector Martinez challenge their
convictions based the district court's refusal to allow them to
withdraw their guilty pleas at the sentencing hearing.                 We affirm.
     Hector Martinez argues that the district court should have
allowed him to withdraw his plea of guilty because he repudiated
the plea before it was formally accepted by the district court.                He
did not make this argument before the district court.                      Hector
Martinez sought to withdraw his plea to misprision of a felony on
the ground he had not engaged in the related conspiracy.                 We find
no plain error in the district court's refusal to allow appellant
to withdraw his plea.          See United States v. Calverly, 37 F.3d 160,
162-64 (5th Cir. 1994)(en banc), cert. denied, 115 S. Ct. 1266
(1995).
     Jairo Martinez argues that the district court should have
allowed him to withdraw his plea of guilty because his counsel
failed    to   advise    him      that    an    amendment   to   the   sentencing
guidelines, which became effective after he entered his plea, made
his plea bargain less desirable.                Unlike Hector Martinez, Jairo
Martinez addressed his claim to the district court. When, as here,
a defendant is aware of his potential prison term, his plea is not
involuntary     simply    because        he    misunderstands    the   Sentencing
Guidelines' effect upon the computation of his sentence.                   United
States v. Young, 981 F.2d 180, 184 (5th Cir. 1992), cert. denied,
113 S. Ct. 2454, 2983 (1993).             We find no abuse of discretion in
the district court's denial of Jairo Martinez's motion to withdraw
his plea.
     Finally, Jairo Martinez argues that double jeopardy bars his



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                           2
prosecution because he stipulated to a forfeiture pursuant to 21
U.S.C. § 881(a)(6).   This contention is without merit.   See United
States v. Tilley, 18 F.3d 1295 (5th Cir.), cert. denied, 115 S. Ct.
573 (1994).
     For the foregoing reasons, the convictions of Hector Martinez
and Jairo Martinez are AFFIRMED.




                                   3